Order entered October 20, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00864-CV

                         IN RE TRACY NIXON, Relator

          Original Proceeding from the 301st Judicial District Court
                            Dallas County, Texas
                      Trial Court Cause No. 00-14691T

                                    ORDER
                   Before Justices Osborne, Reichek, and Smith

      Before the Court is relator’s October 5, 2021 petition for writ of habeas

corpus. Relator is a vexatious litigant subject to a prefiling order, see TEX. CIV.

PRAC. & REM. CODE ANN. § 11.101.(a), and he has failed to demonstrate that he

has requested permission to file this petition. Additionally, in violation of Rule 9.9

of Texas Rules of Appellate Procedure, the petition and supporting appendix

contain unredacted sensitive information including children’s names, birthdates,

and social security numbers. See TEX. R. APP. P. 9.9.
      We STRIKE the petition and appendix and grant relator leave to re-file a

petition and supporting appendix that complies with Rule 9.9 of the Texas Rules of

Appellate Procedure only after permission to file has been obtained from the Local

Administrative District Judge. See TEX. R. APP. P. 9.9.


      We ABATE the cause to provide relator an opportunity to seek permission

to file from the Local Administrative District Judge.


      Further, we caution relator that failure to obtain such permission and to re-

file a petition and supporting appendix as permitted by this order may result in the

dismissal of this cause without further notice.


                                              /s/  Craig Smith
                                              CRAIG SMITH
                                              JUSTICE